DETAILED ACTION
1.	The applicant’s amendment filed 05/23/2022 was received. Claims 1-3, 7, 9-10, 14-15 & 19-20 were amended. Claims 6 & 11-13 were cancelled. Claim 21 is new.

2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in the prior Office Action issued on 02/22/2022.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
4.	Claims 1-5, 7-10 & 21 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 14-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 01/05/2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Drawings
5.	Drawing objections in the 02/22/2022 Office Action are withdrawn.

Claim Rejections
6.	The claim rejections under AIA  35 U.S.C. 103 as unpatentable over Darling (US 2010/0075051 A1) and Gathright (US 2005/0035221 A1) of claims 1-9 are withdrawn per cancellation of claim 6, amendments of claim 1 and Applicant’s arguments being persuasive.

7.	The claim rejections under AIA  35 U.S.C. 103 as unpatentable over Darling (US 2010/0075051 A1), Gathright (US 2005/0035221 A1) and Wagner (US 3,380,435) of claim 10 are withdrawn per amendments of claim 10 and Applicant’s arguments being persuasive.

8.	Support for these amendments can be found in the instant application US PG-Pub. 2022/0080443 A1: [0010]-[0014]; [0039]-[0040]; [0055]; [0058]-[0059]; [0061]; [0076]; [0088]; fig. 1, 2A-4 & 7.

Examiner’s Amendment
9.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Houda El-Jarrah on 05/25/2022.
The application has been amended as follows: 
Claim 1, line 20, the recitation “the first fin” is amended to recite “the [[first]] second fin”;
Claim 10, line 19, the recitation “the first fin” is amended to recite “the [[first]] second fin”;
Claim 10, last line, the recitation “second fin,.” is amended to recite “second fin[[,]].”;
Claim 14, line 3, the recitation “at least two reinforcing ridges,” is amended to recite “at least two reinforcing ridges comprising a first reinforcing ridge and a second reinforcing ridge,”;
Claim 15, last line, the recitation “fin fastener” is amended to recite “fin fastener.”;

Reasons for Allowance
10.	Claims 1-5, 7-10 & 14-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention of independent claim 1 recites “A paint shield, comprising: a single elongated planar sheet, the single elongated planar sheet having a top edge, a bottom edge, a left side edge, and a right side edge, the single elongated planar sheet further comprising: 
at least two reinforcing ridges comprising a first reinforcing ridge and a second reinforcing ridge, wherein the at least two reinforcing ridges extend in a longitudinal direction along the single elongated planar sheet, wherein the at least two reinforcing ridges are spaced apart from one another, and further wherein the first reinforcing ridge is spaced a first distance below the top edge of the single elongated planar sheet and the second reinforcing ridge is spaced a second distance above the bottom edge of the single elongated planar sheet, wherein the first reinforcing ridge and the second reinforcing ridge are both located on the single elongated planar sheet; 
a first fin attached to the left side edge of the single elongated planar sheet, wherein the first fin is removably attached to the left side edge of the single elongated planar sheet with at least one first fin fastener, wherein the first fin is configured to be attached and detached using the at least one first fin fastener, wherein the at least one first fastener extends through a part of the first fin and into the single elongated planar sheet; and 
a second fin attached to the right side edge of the single elongated planar sheet, wherein the second fin is removably attached to the right side edge of the single elongated planar sheet with at least one second fin fastener, wherein the second fin is configured to be attached and detached using the at least one second fin fastener, wherein the at least one Page 4 of 23Application No.: 17/475,187second fin fastener extends through a part of the second fin and into the single elongated planar sheet, 
wherein an angle of the first fin with respect to the left side edge and an angle of the second fin with respect to the right side edge is alterable and adjustable over a range of angles comprising acute angles, right angles, obtuse angles, and a straight angle.” 
The closest prior arts of record Darling (US 2010/0075051 A1) and Gathright (US 2005/0035221 A1), do not teach nor suggest “wherein the first reinforcing ridge and the second reinforcing ridge are both located on the single elongated planar sheet; a first fin attached to the left side edge of the single elongated planar sheet, wherein the first fin is removably attached to the left side edge of the single elongated planar sheet with at least one first fin fastener, wherein the first fin is configured to be attached and detached using the at least one first fin fastener, wherein the at least one first fastener extends through a part of the first fin and into the single elongated planar sheet; and a second fin attached to the right side edge of the single elongated planar sheet, wherein the second fin is removably attached to the right side edge of the single elongated planar sheet with at least one second fin fastener, wherein the second fin is configured to be attached and detached using the at least one second fin fastener, wherein the at least one second fin fastener extends through a part of the second fin and into the single elongated planar sheet,” as in the context of independent claim 1. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
The invention of independent claim 10 recites “A paint shield, comprising: 
a single elongated planar sheet, the single elongated planar sheet having a top edge, a bottom edge, a left side edge, and a right side edge, the single elongated planar sheet further comprising: 
at least two reinforcing ridges comprising a first reinforcing ridge and a second reinforcing ridge, wherein the at least two reinforcing ridges extend in a longitudinal direction along the single elongated planar sheet, wherein the at least two reinforcing ridges are spaced apart from one another, and further wherein the first reinforcing ridge is spaced a first distance below the top edge of the single elongated planar sheet and the second reinforcing ridge is spaced a second distance above the bottom edge of the single elongated planar sheet, wherein the first reinforcing ridge and the second reinforcing ridge are both located on the single elongated planar sheet; 
a first fin attached to the left side edge of the single elongated planar sheet, wherein the first fin is removably attached to the left side edge of the single elongated planar sheet with at least one first fin fastener, wherein the first fin is configured to be attached and detached using the at least one first fin fastener, wherein the at least one first fastener for the first fin extends through a part of the first fin and into the single elongated planar sheet; and 
a second fin attached to the right side edge of the single elongated planar sheet, wherein the second fin is removably attached to the right side edge of the single elongated planar sheet with at least one second fin fastener, wherein the second fin is configured to be attached and detached using the at least one second fin fastener, wherein the at least one second fin fastener for the second fin extends through a part of the second fin and into the single elongated planar sheet, 
Page 6 of 23Application No.: 17/475,187wherein an angle of the first fin with respect to the left side edge and an angle of the second fin with respect to the right side edge is alterable and adjustable over a range of angles comprising acute angles, right angles, obtuse angles, and a straight angle; and 
one or more pieces of a disposable paint shield liner that is configured to be removably attached to a top surface of the single elongated planar sheet and/or also to a top surface of the first fin and to a top surface of the second fin.” 
The closest prior arts of record Darling (US 2010/0075051 A1) and Gathright (US 2005/0035221 A1), do not teach nor suggest “wherein the first reinforcing ridge and the second reinforcing ridge are both located on the single elongated planar sheet; a first fin attached to the left side edge of the single elongated planar sheet, wherein the first fin is removably attached to the left side edge of the single elongated planar sheet with at least one first fin fastener, wherein the first fin is configured to be attached and detached using the at least one first fin fastener, wherein the at least one first fastener extends through a part of the first fin and into the single elongated planar sheet; and a second fin attached to the right side edge of the single elongated planar sheet, wherein the second fin is removably attached to the right side edge of the single elongated planar sheet with at least one second fin fastener, wherein the second fin is configured to be attached and detached using the at least one second fin fastener, wherein the at least one second fin fastener extends through a part of the second fin and into the single elongated planar sheet,” as in the context of independent claim 10. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
The invention of independent claim 14 recites “A method of protecting a surface from paint, comprising: 
positioning a paint shield over the surface to be protected from the paint, the paint shield comprising a single elongated planar sheet, at least two reinforcing ridges comprising a first reinforcing ridge and a second reinforcing ridge, a left fin, and a right fin, wherein the left fin and the right fin are adjustable over a range of angles with respect to the single elongated planar sheet, 
wherein the first reinforcing ridge and the second reinforcing ridge extend in a longitudinal direction along the single elongated planar sheet, wherein first reinforcing ridge and the second reinforcing ridge are spaced apart from one another, and further wherein the first reinforcing ridge is spaced a first distance below the top edge of the single elongated planar sheet and the second reinforcing ridge is spaced a second distance above the bottom edge of the single elongated planar sheet, wherein the first reinforcing ridge and the second reinforcing ridge are both located on the single elongated planar sheet; 
wherein the left fin is removably attached to a left side edge of the single elongated planar sheet with at least one first fin fastener, wherein the left fin is configured to be attached and detached Page 7 of 23Application No.: 17/475,187using the at least one first fin fastener, wherein the at least one first fin fastener extends through a part of the left fin and into the single elongated planar sheet, 
wherein the right fin is removably attached to a right side edge of the single elongated planar sheet with at least one second fin fastener, wherein the right fin is configured to be attached and detached using the at least one second fin fastener, wherein the at least one second fin fastener extends through a part of the right fin and into the single elongated planar sheet; 
positioning the left fin of the paint shield to a first desired angle; 
positioning the right fin of the paint shield to a second desired angle;
placing a back surface of the paint shield against the surface to be protected, wherein any underlying area covered by the paint shield including any underlying area beneath or behind the left fin and the right fin is protected from the paint; 
painting an unprotected surface around or near the paint shield up to an outer facing edge of the left fin and an outer facing edge of the right fin; and 
removing the paint shield from the surface to be protected after painting of the unprotected surface is complete.” 
The closest prior arts of record Darling (US 2010/0075051 A1) and Gathright (US 2005/0035221 A1), do not teach nor suggest “wherein the first reinforcing ridge and the second reinforcing ridge are both located on the single elongated planar sheet; 
wherein the left fin is removably attached to a left side edge of the single elongated planar sheet with at least one first fin fastener, wherein the left fin is configured to be attached and detached using the at least one first fin fastener, wherein the at least one first fin fastener extends through a part of the left fin and into the single elongated planar sheet, 
wherein the right fin is removably attached to a right side edge of the single elongated planar sheet with at least one second fin fastener, wherein the right fin is configured to be attached and detached using the at least one second fin fastener, wherein the at least one second fin fastener extends through a part of the right fin and into the single elongated planar sheet;” as in the context of independent claim 14. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JETHRO M. PENCE/Primary Examiner, Art Unit 1717